PER CURIAM.
On review of the record we find no error in the judgments entered in favor of the defendants, Valley Forge Military Academy and the United States of America, and they will be affirmed. The jury’s finding in answer to Interrogatory 1(a) that the defendant Valley Forge Military Academy was not negligent makes it unnecessary for us to rule on the District Court’s dismissal of the action brought by Christine M. LoBianeo and Valentine LoBianco in their own right for the assigned reasons that the evidence failed to establish the requisite jurisdictional amount.